NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN WIERZBA,                                 No. 17-15325

                Plaintiff-Appellant,            D.C. No. 4:16-cv-02282-JSW

 v.
                                                MEMORANDUM*
JILL N. JAFFE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Steven Wierzba appeals pro se from the district court’s judgment dismissing

his action alleging various federal and state law foreclosure related claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the

basis of res judicata. Manufactured Home Cmtys. Inc. v. City of San Jose, 420



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1022, 1025 (9th Cir. 2005). We affirm.

      The district court properly dismissed Wierzba’s action as barred by the

doctrine of res judicata because his claims were raised, or could have been raised,

in his two prior federal court actions and the state court unlawful detainer action

that resulted in final judgments. See Stewart v. U.S. Bancorp, 297 F.3d 953, 956

(9th Cir. 2002) (factors for applying federal rule for res judicata); Vella v. Hudgins,

572 P.2d 28, 30 (Cal. 1977) (unlawful detainer judgments have claim preclusive

effect on subsequent actions challenging validity of title); see also Cal. Civ. Proc.

Code § 1161a(b)(3) (unlawful detainer action permitted where property was

acquired through a sale made in accordance with Section 2924 of the California

Civil Code).

      We reject as meritless Wierzba’s contentions regarding defendant Quality

Loan Service Corporation’s alleged default.

      We do not consider arguments not specifically and distinctly raised and

argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009).

      AFFIRMED.




                                          2                                     17-15325